LEADBETTER, Judge,
concurring.
I concur in the result. In this case, the only substantial evidence to support the Commission’s findings was the discharge summary discussed in footnote 11 of the majority opinion. Because this document was submitted to the Commission after the close of the record in this case, it is not clear that the employee was given any opportunity to review it or to object to its admission into evidence, or even if it was, in fact, so admitted. On this basis alone, I would affirm the order of the Court of Common Pleas.
I would not, however, reach the issue whether Walker v. Unemployment Compensation Board of Review, 27 Pa.Cmwlth. 522, 367 A.2d 366 (1976) applies to a situation such as this, where both counsel in a matter before an administrative agency submit their cases on expert reports rather than calling live testimony.1 Accordingly, I join in all portions of the majority opinion except that section which applies Walker to this case.
COLINS, President Judge, joins in this concurring opinion.
McGINLEY, J., joins in this concurring opinion.

. Had the attorneys formally entered into a stipulation that one another’s witnesses, if called, would testify in accordance with their reports (although not, of course, stipulating to the accuracy or truthfulness of that testimony) we would not deem these reports “hearsay.” I see no reason why the procedure used here, where the attorneys simply appeared before the Commission, submitted their respective medical reports as their evidence, and made oral argument, is not tantamount to the same thing. (Indeed, Sweed’s attorney specifically urged the Commission to review the City's medical reports, asserting that they supported his case.) However, for the reasons stated above, this is manifestly not the proper case in which to reach and consider this issue.